The jury's verdict found appellant guilty under the first count of the indictment, which action operated as an acquittal of him under the second. There were but two counts in the indictment.
The first was in Code form for an offense under Code 1923, § 4131. Demurrers to it were properly overruled. Code 1923, § 4556, form 58.
If the inclusion of the second count, with the first, constituted a misjoinder of offenses rendering the indictment subject to the demurrers interposed on that ground, the action of the jury above noted caused any error in overruling said demurrers to be without injury to appellant.
The appeal is on the record proper, without bill of exceptions, and we can find no prejudicial error to have been committed.
The judgment of conviction is affirmed.
Affirmed.